Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 February 2021, 11 May 2021, and 12 August 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,880,606 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant Application 17/904102
US Patent 10,880,606 B2
1. A system, comprising: 
one or more first processors configured to:
1. A system, comprising:
one or more first processors configured to:

wherein the programming content is scheduled for a broadcast channel;

receive, encode, and package broadcast content to generate a plurality of encoded broadcast content segments,
wherein the receive, encode and package of the broadcast content is based on one or more streaming protocols;

generate a playout schedule based on insertion of a schedule for non-programming content in the broadcast content schedule; and
generate a plurality of disparate live media output stream manifests based on a playout schedule and content viewing demographics, 
wherein each of the plurality of disparate live media output stream manifests comprises at least one of an index of a 

wherein each of the plurality of corresponding disparate live media output stream manifests comprises at least one 

one or more second processors in a receiving system, wherein the one or more second processors are configured to:

(22. The system according to claim 1, wherein the one or more second processors are further configured to: receive the at least one disparate live media output stream manifest of the plurality of disparate live media output stream manifests, wherein the second encoding format is based on one or more broadcasting protocols, and wherein the second encoding format is associated with a location of an entity that distributes broadcast content.)



receive at least one disparate live media output stream manifest of the plurality of disparate live media output stream manifests;
(21. The system according to claim 1, wherein the one or more first processors are further configured to: 
generate the playout schedule based on insertion of a schedule for non-programming content in a broadcast content schedule; and generate the broadcast content schedule based on a plurality of broadcast content parameters associated with programming content, wherein the programming content is scheduled for a broadcast channel; and receive, encode, and package broadcast content to generate a plurality of encoded broadcast content segments, wherein the receive, encode and package of the broadcast content is based on one or more streaming protocols.)
insert a segment from a plurality of segments of at least one of a pre-encoded media asset or a live input stream of the plurality of live input streams into the disparate live media output stream manifest;
generate a new version of at least one disparate live media output stream manifest of the plurality of disparate live media output stream manifests based on an insertion of a segment from the 


wherein each segment of the plurality of segments of the at least one of a pre-encoded media asset corresponds to a different quality level and a different content encryption mode;
retrieve one or more broadcast content segments encoded in a first encoding format of the new version of the at least one disparate live media output stream manifest; and
retrieve one or more broadcast content segments encoded in a first encoding format of the new version of the at least one disparate live media output stream manifest; and
convert the one or more retrieved broadcast content segments to a second encoding format.
convert the one or more retrieved broadcast content segments to a second encoding format associated with a location of an entity that distributes the broadcast content,
wherein the second encoding format is based on one or more broadcasting protocols.

2. The system according to claim 1, wherein the one or more second processors are further configured to correct discrepancies during transaction between at least one of the plurality of pre-encoded media assets, the plurality live input streams, or broadcast profiles.
3. The system according to claim 1, wherein at least one of the plurality of pre-encoded media assets, the plurality of live input streams, or the plurality of encoded broadcast content segments include at least one broadcast profile, and wherein the one or more retrieved broadcast content segments are converted to the second encoding format based on the at least one broadcast profile.
3. The system according to claim 1, wherein at least one of the plurality of pre-encoded media assets, the plurality of live input streams, or the plurality of encoded broadcast content segments include at least one broadcast profile, and
wherein the one or more retrieved broadcast content segments are converted to the second encoding format based on the at least one broadcast profile.
4. The system according to claim 1, wherein the plurality of pre-encoded media assets includes at least one of one or more non-programming content or one or more programming content.
4. The system according to claim 1, wherein the plurality of pre-encoded media assets includes at least one of one or more non-programming content or one or more programming content.

5. The system according to claim 4, wherein the playout schedule includes the schedule for at least one of the one or more non-programming content or one or more programming content.
6. The system according to claim 5, wherein the one or more non-programming content and one or more programming content included in the playout schedule are selected based on at least one of one or more rules governing ad separation, ad exclusivity, ad positioning, data pertaining to regional media assets, or revenue associated with the regional media assets.
6. The system according to claim 5, wherein one or more non-programming content and one or more programming content included in the playout schedule are selected based on at least one of one or more rules governing ad separation, ad exclusivity, ad positioning, data pertaining to regional media assets, or revenue associated with the regional media assets.
7. The system according to claim 5, wherein the playout schedule for the one or more non-programming content and the one or more programming content are generated based on the content viewing demographics.
7. The system according to claim 5, wherein the playout schedule for the one or more non-programming content and the one or more programming content are generated based on the content viewing demographics.
8. The system according to claim 1, wherein the plurality of disparate live 


9. The system according to claim 8, wherein a media player in a consumer device is configured to retrieve non-programming content from an ad decisioning server,
wherein the non-programming content is retrieved based on an encounter of at least one of the one or more non-programming content indicators or the one or more overlay indicators in the at least one disparate live media output stream manifest by the media player.
10. The system according to claim 8, further comprising one or more third processors in a real-time linear ad server, wherein the one or more third processors are configured to: 
monitor a real-time or near real-time content viewing demographics based on 
schedule the one or more pre-encoded media assets based on the real-time or near-real-time content viewing demographics.

monitor a real-time or near real-time content viewing demographics based on 
schedule the one or more pre-encoded media assets based on the real-time or near-real-time content viewing demographics.

11. The system according to claim 10, wherein the one or more third processors are further configured to receive the real-time or near-real-time audience data from one or more media players that support at least one of content recognition (CR), Advanced Television Systems Committee (ATSC) 3.0, or Nielsen standards.
12. The system according to claim 11, wherein the one or more third processors are further configured to receive on one or more rules governing at least one of media asset separation, media asset exclusivity, media asset positioning, data pertaining to regional media assets, or revenue associated with the regional media assets.
12. The system according to claim 11, wherein the one or more third processors are further configured to receive on one or more rules governing at least one of media asset separation, media asset exclusivity, media asset positioning, data pertaining to regional media assets, or revenue associated with the regional media assets.

wherein the one or more alternate non-programming content and the one or more alternate programming content are selected based on the real-time or near-real-time content viewing demographics.
13. The system according to claim 11, wherein the one or more third processors in the real-time linear ad server are further configured to replace one or more non-programming content and one or more programming content included in the broadcast schedule with one or more alternate non-programming content and one or more alternate programming content, and
wherein the one or more alternate non-programming content and the one or more alternate programming content are selected based on the real-time or near-real-time content viewing demographics.
14. The system according to claim 11, wherein the one or more third processors in the real-time linear ad server are further configured to replace one or more non-programming content and one or more programming content based on real-time or near-real-time content 


wherein the one or more content replacement indicators causes replacement of one or more pre-encoded media assets of the plurality of pre-encoded media assets with one or more alternate pre-encoded media assets or replacement of one or more live input streams of the plurality of live input streams with one or more alternate live input streams.
15. The system according to claim 1, wherein the plurality of disparate live media output stream manifests include one or more content replacement indicators, and
wherein the one or more content replacement indicators causes replacement of one or more pre-encoded media assets of the plurality of pre-encoded media assets with one or more alternate pre-encoded media assets or replacement of one or more live input streams of the plurality of live input streams with one or more alternate live input streams.
16. The system according to claim 15, wherein the one or more content replacement indicators indicate replacement of at least one of one or more non-programming content, or one or more programming content.
16. The system according to claim 15, wherein the one or more content replacement indicators indicate replacement of at least one of one or more non-programming content, or one or more programming content.

17. The system according to claim 1, wherein the plurality of disparate live media output streams is created for different geographical locations.
18. The system according to claim 1, wherein each of the plurality of disparate live media output stream manifests include a graphical treatment indicator, and 
wherein the one or more second processors are further configured to: parse through the plurality of disparate live media output stream manifests including the graphical treatment indicator to identify portions in the one or more broadcast content segments where graphical treatment content is to be rendered; and 
modify the one or more broadcast content segments to include the graphical treatment content prior to conversion of the one or more broadcast content 

wherein the one or more second processors are further configured to:
parse through the plurality of disparate live media output stream manifests including the graphical treatment indicator to identify portions in the one or more broadcast content segments where graphical treatment content is to be rendered; and
modify the one or more broadcast content segments to include the graphical treatment content prior to conversion of the one or more broadcast content 

19. The system according to claim 18, wherein the graphical treatment content corresponds to at least one of a promotional logo, an advertiser graphic, or an animation.
20. The system according to claim 1, wherein the second encoding format includes a format that can be outputted from an analog interface, a modified resolution of the one or more broadcast content segments, or cropped version of the one or more broadcast content segments.
20. The system according to claim 1, wherein the second encoding format includes a format that can be outputted from an analog interface, a modified resolution of the one or more broadcast content segments, or cropped version of the one or more broadcast content segments.


Claims 23-26, 27, 28-48, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-23, 24, 25-44, and 45, respectively of U.S. Patent No. 10,880,606 B2, similarly as analyzed above with respect to Claims 1-22. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WILLIAM J KIM/Primary Examiner, Art Unit 2421